     Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 1 of 12 PAGEID #: 3200




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 KIMBERLY R. MURPHY,                         : Case No. 3:19-cv-359
                                             :
          Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                             : (by full consent of the parties)
 vs.                                         :
                                             :
 COMMISSIONER OF THE SOCIAL                  :
 SECURITY ADMINISTRATION,                    :
                                             :
          Defendant.                         :


                                  DECISION AND ENTRY


I.       INTRODUCTION

         In September 2015, Plaintiff Kimberly A. Murphy filed an application for Disability

Insurance Benefits and for a period of such benefits. The claim was denied initially and

upon reconsideration. After a hearing at Plaintiff’s request, Administrative Law Judge

(ALJ) Stuart Adkins concluded that she was not eligible for benefits because she is not

under a “disability” as defined in the Social Security Act. The Appeals Council denied

Plaintiff’s request for review, and she subsequently filed the present action.

         Plaintiff seeks a remand for benefits, or in the alternative, for further proceedings.

The Commissioner asks the Court to affirm the non-disability decision.
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 2 of 12 PAGEID #: 3201




       The case is before the Court upon Plaintiff’s Statement of Errors (Doc. No. 9), the

Commissioner’s Memorandum in Opposition (Doc. No. 13), Plaintiff’s Reply (Doc. No.

15), and the administrative record (Doc. No. 8).

II.    BACKGROUND

       Plaintiff asserts that she has been under a disability since February 12, 2009.

Plaintiff was thirty-seven years old on her date last insured. Accordingly, she was

considered a “younger person” under Social Security Regulations. See 20 C.F.R. §

404.1563. She has at least a high school education.

       The evidence of record related to Plaintiff’s impairments is efficiently summarized

in the ALJ’s decision. (Doc. No. 8-2, PageID 61-75), Plaintiff’s Statement of Errors (Doc.

No. 9), the Commissioner’s Memorandum in Opposition (Doc. No. 13), and Plaintiff’s

Reply (Doc. No. 15). Rather than repeat these summaries, the Court will focus on the

pertinent evidence in the discussion below.

III.   STANDARD OF REVIEW

       The Social Security Administration provides Disability Insurance Benefits to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. §§ 423(a)(1), 1382(a). The

term “disability”—as the Social Security Act defines it—has specialized meaning of

limited scope.    It encompasses “any medically determinable physical or mental

impairment” that precludes an applicant from performing a significant paid job—i.e.,


                                              2
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 3 of 12 PAGEID #: 3202




“substantial gainful activity,” in Social Security lexicon. 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Review for substantial evidence is not driven by whether the Court agrees or disagrees with

the ALJ’s factual findings or by whether the administrative record contains evidence

contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th

Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the

ALJ’s factual findings are upheld if the substantial-evidence standard is met—that is, “if a

‘reasonable mind might accept the relevant evidence as adequate to support a conclusion.’”

Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th

Cir. 2004)). Substantial evidence consists of “more than a scintilla of evidence but less

than a preponderance . . . .” Rogers, 486 F.3d at 241(citations and internal quotation marks

omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651

(6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence,


                                             3
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 4 of 12 PAGEID #: 3203




‘a decision of the Commissioner will not be upheld where the SSA fails to follow its own

regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746,

and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    THE ALJ’S DECISION

       As noted previously, it fell to ALJ Adkins to evaluate the evidence connected to

Plaintiff’s applications for benefits. He did so by considering each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 404.1520. He reached

the following main conclusions:

       Step 1:       Plaintiff has not engaged in substantial gainful employment from the
                     alleged disability onset date of February 12, 2009 through the date last
                     insured of December 31, 2013.

       Step 2:       She had the following severe impairments: migraine headaches,
                     neuralgia/fibromyalgia, irritable bowel syndrome.

       Step 3:       She did not have an impairment or combination of impairments that
                     met or medically equaled the severity of one in the Commissioner’s
                     Listing of Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:       Her residual functional capacity, or the most she could do despite her
                     impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                     (6th Cir. 2002), consists of “light work … subject to following
                     limitations: she could lift as much as 20 pounds occasionally and ten
                     pounds frequently; the claimant could stand and/or walk up to six
                     hours during any given eight-hour workday; she could sit up to six
                     hours during any given eight-hour workday; the claimant could push
                     or pull without limitation (within the specified lifting confines); she
                     could occasionally climb ladders, ropes, or scaffolds; she could



                                              4
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 5 of 12 PAGEID #: 3204




                     frequently climb ramps or stairs; the claimant could frequently
                     balance, stoop, kneel, crouch, or crawl.”

       Step 4:       Plaintiff was capable of performing her past relevant work.

(Doc. No. 8-2, PageID 64-74). These main findings led the ALJ to ultimately conclude

that Plaintiff was not under a benefits-qualifying disability at any time from the alleged

disability onset date through her date last insured. Id. at 75.

V.     DISCUSSION

       There is primarily one issue pending before this Court. In large part, this issue

centers on the assessment of Plaintiff’s fibromyalgia. Fibromyalgia “is a complex medical

condition characterized primarily by widespread pain in the joints, muscles, tendons, or

nearby soft tissues that has persisted for at least 3 months.” Soc. Sec. R. 12-2p, 2012 WL

3104869, at *2 (July 25, 2012). Notably, as the Sixth Circuit has emphasized on several

occasions, fibromyalgia patients “generally ‘present no objectively alarming signs.’”

Kalmbach v. Comm’r of Soc. Sec., 409 F. App’x 852, 861 (6th Cir. 2011) (citing Rogers,

486 F.3d at 243) (citations omitted). Therefore, “disability claims related to fibromyalgia

are related to the symptoms associated with the condition—including complaints of pain,

stiffness, fatigue, and inability to concentrate—rather than the underlying condition itself.”

Id. at 862 (emphasis in original) (citing Rogers, 486 F.3d at 247) (citation omitted).

       Relevant here is the two-step process that the Social Security Administration uses

in evaluating an individual’s symptoms. First, the ALJ must determine whether an



                                               5
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 6 of 12 PAGEID #: 3205




individual has a medically determinable impairment that could reasonably be expected to

produce the individual’s alleged symptoms. Soc. Sec. R. 16-3p, 2017 WL 5180304, *3

(Oct. 25, 2017). Second, the ALJ must evaluate the intensity and persistence of those

symptoms and determine the extent to which the individual’s symptoms limit her ability to

perform work-related activities. Id. at *4. Related factors to consider include “the

claimant’s daily activities; the location, duration, frequency, and intensity of symptoms;

factors that precipitate and aggravate symptoms; [and] the type, dosage, effectiveness and

side effects of any medication taken to alleviate symptoms…” Id. at *7-8.

       Plaintiff’s fibromyalgia was classified as a severe impairment—but not without

reservation. For instance, the ALJ deemed her fibromyalgia diagnosis to be “rather

nebulous.” (Doc. No. 8-2, PageID 66). This was based, at least in part, on the ALJ’s

finding that there was “no indication in the medical record that the requisite number of

tender points to justify a medically determinable diagnosis of fibromyalgia was ever

identified.” Id. But this is not true. In fact, the record actually reflects that Plaintiff’s

treating physician, Dr. Jon Ryan, observed in May 2013 that she had “multiple tender

points present 18 of 18 consistent with fibromyalgia.” (Doc. No. 8-8, PageID 978). Prior

to that time, the record reflects that on exam, Plaintiff repeatedly was observed to have

“multiple tender points consistent with fibromyalgia.” Id. at 989, 997, 1000, 1002.

       In the same physical examination, Dr. Ryan also observed that Plaintiff’s shoulder

pain was accompanied by “excellent range of motion” and “excellent strength.” Id. Dr.


                                              6
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 7 of 12 PAGEID #: 3206




Ryan’s observations illustrate an important known fact about fibromyalgia—a fact that the

Sixth Circuit has repeatedly emphasized. Fibromyalgia patients “typically ‘manifest

normal muscle strength and neurological reactions and have full range of motion.’”

Kalmbach, 409 F. App’x at 861 (citing Preston v. Sec’y of Health & Human Servs., 854

F.2d 815, 820 (6th Cir. 1998) (per curiam). And here, Plaintiff is no exception.

       Yet, despite this well-established principle, the ALJ emphasized in assessing

Plaintiff’s fibromyalgia that “upon physical examination, the claimant exhibited normal

range of motion and normal reflexes.” (Doc. No. 8-2, PageID 66). He also highlighted

that although her symptoms were primarily in her cervical spine, an “MRI scan of the

cervical spine was normal.” Id. This was in error. See Lucas v. Comm’r of Soc. Sec., No.

1:13-cv-483, 2014 U.S. Dist. LEXIS 113126, *23 (S.D. Ohio July 18, 2014) (Litkovitz,

M.J.), report and recommendation adopted, 2014 U.S. Dist. LEXIS 112832 (S.D. Ohio

Aug. 14, 2014) (Spiegel, D.J.) (Finding error where the ALJ “relied on normal test results

and normal physical findings, i.e., normal ‘strength, reflexes, gait, and range of motion,’

none of which are relevant to the severity of plaintiff’s fibromyalgia symptoms.”); see also

Germany-Johnson v. Comm’r of Soc. Sec., 313 F. App’x 771, 778 (6th Cir. 2008) (citing

Rogers, 486 F.3d at 245). This error is not inconsequential because the emphasis on normal

physical examination and testing in assessing her fibromyalgia demonstrates a fundamental

misunderstanding of this impairment. Id. at *22; see also Kalmbach, 409 F. App’x at 861.




                                             7
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 8 of 12 PAGEID #: 3207




       In its response, the Commissioner attempts to overcome these issues by asserting

that Plaintiff’s arguments as to the severity analysis are moot because her fibromyalgia was

nevertheless identified as a severe impairment at Step Two. This is unpersuasive. Even

though the errors noted above occurred at Step Two, the undersigned cannot overlook the

impact that these errors had on other aspects of the sequential evaluation process, including

evaluating the severity of Plaintiff’s symptoms under the two-step inquiry noted above. As

discussed previously, the errors in this assessment indicate that the ALJ has a fundamental

misunderstanding of fibromyalgia—and it would be naive to believe that his

misunderstanding did not pervade the remaining analysis of Plaintiff’s related symptoms.

       In fact, many of the factors relevant to assessing the severity of a claimant’s

symptoms were considered at Step Two while assessing Plaintiff’s severe impairments.

Before identifying fibromyalgia as a severe impairment, the ALJ assessed the location of

her symptoms, “which were primarily in her cervical spine,” and discussed her treatment.

(Doc. No. 8-2, PageID 66). He indicated that she was treated with medication, such as

Flexeril, and discussed the effectiveness of medication and exercise. Id. He acknowledged

that she received other treatment, such as tender-point injections and physical therapy. Id.

Discussion of these relevant factors—and the errors that occurred therein—cannot be

ignored simply because such discussion occurred earlier in the assessment.

       The record reflects that—despite normal test results and physical findings—

Plaintiff reported symptoms consistent with fibromyalgia for some time. In his assessment,


                                              8
  Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 9 of 12 PAGEID #: 3208




the ALJ recognized that other typical symptoms of fibromyalgia “if clinically documented

over time, include irritable bowel syndrome, chronic headaches, temporomandibular joint

dysfunction, sleep disorder, severe fatigue, and cognitive dysfunction.” (Doc. No. 8-2,

PageID 66).    Notwithstanding the general effectiveness of her medication, Plaintiff

nevertheless experienced periodic episodes of exacerbation that included many of these

symptoms. Plaintiff was diagnosed with irritable bowel syndrome, and complained of

chronic abdominal pain. Id. at 67. She reported “increasing bilateral shoulder pain,”

“constant burning pain,” “diffuse muscle aches and pains occurring diffusely tender most

of her muscle beds,” and “difficulty sleeping.” (Doc. No. 8-8, PageID 977, 981, 984). Her

symptoms were “rated as moderate to severe,” and worsened with activity. Id. She

frequently reported fatigue and joint pain. Id. at 990, 995, 999. Plaintiff suffered from

chronic migraine headaches. (Doc. No. 8-2, PageID 65). These symptoms were reported

in addition to her presenting with 18 of 18 tender points, which was entirely overlooked.

Plaintiff testified that her symptoms interfered with her ability to concentrate and that she

would “lose [her] words” when speaking. Id. She has difficulty climbing stairs in her

home and walking, and her husband helps her bathe and dress. Id. at 103. She estimates

she cannot sleep more than four or five hours per night and that she had “3-5 ‘good’ days

per month when she was able to function normally.” Id. at 84. 103.

       There was limited consideration of these symptoms and the related factors at later

steps in the sequential evaluation aside from briefly addressing the periodic nature of her


                                              9
 Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 10 of 12 PAGEID #: 3209




symptoms, and reiterating the medication effectiveness that was discussed at Step Two.

Id. at 73. Likewise, entirely absent from the sequential evaluation is any discussion of

Plaintiff’s daily activities. Ultimately, the ALJ found that the evidence of record did “not

support the alleged loss of functioning” during the time period at issue due to Plaintiff’s

physical and mental capacity to function adequately, which was supported by her “normal

functioning.” Id. He concluded that limiting Plaintiff to light work “adequately addresses

the location, duration, frequency, and intensity of [her] alleged symptoms, as well as

precipitating and aggravating factors, to the extent that such symptoms and aggravating

factors are supported by objective medical evidence and clinical findings…” Id.

       However, the undersigned cannot find that the assessment of the severity of these

symptoms is supported by substantial evidence, or that the assessment escaped error, when

there was repeated reliance on Plaintiff’s normal examination, testing, and functioning in

assessing Plaintiff’s fibromyalgia, her related symptoms and the effects of these symptoms

on her ability to perform work-related activities. See Shaw v. Comm’r of Soc. Sec., No.

1:16-cv-1133, 2018 WL 377383, at *17 (S.D. Ohio Jan. 11, 2018) (Litkovitz, M.J.) , report

and recommendation adopted, 2018 WL 806286, at *1 (S.D. Ohio Feb. 9, 2018) (Barrett,

D.J.) (Finding credibility determination to be unsupported by substantial evidence because

“[i]n implicitly rejecting plaintiff’s testimony as to her pain and subjective complaints, the

ALJ relied on normal test results and normal physical findings, none of which are relevant

to the severity of plaintiff’s fibromyalgia symptoms.”) (citations omitted).


                                              10
 Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 11 of 12 PAGEID #: 3210




       Accordingly, Plaintiff’s Statement of Errors is well-taken.1

VI.    REMAND

       A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments,

see Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by

substantial evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99, 111 S. Ct. 2157, 115 L. Ed. 2d 78

(1991). A remand under sentence four may result in the need for further proceedings or an

immediate award of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d

1027, 1041 (6th Cir. 1994). The latter is warranted where the evidence of disability is




       1
          In light of the foregoing, the undersigned declines to address Plaintiff’s contentions
related to the medical opinion evidence and her past work history.
                                                 11
 Case: 3:19-cv-00359-SLO Doc #: 16 Filed: 08/31/21 Page: 12 of 12 PAGEID #: 3211




overwhelming or where the evidence of disability is strong while contrary evidence is

lacking. Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the evidence

of disability is not overwhelming, and the evidence of disability is not strong while contrary

evidence is lacking. However, Plaintiff is entitled to an Order remanding this case to the

Social Security Administration pursuant to sentence four of § 405(g) due to the problems

discussed above. On remand, the ALJ should be directed to evaluate the evidence of record

under the applicable legal criteria mandated by the Commissioner’s Regulations and

Rulings and by case law; and to evaluate Plaintiff’s disability claim under the required five-

step sequential analysis to determine anew whether Plaintiff was under a disability and

whether her application for Disability Insurance Benefits should be granted.

                           IT IS THEREFORE ORDERED THAT:

          1. The Commissioner’s non-disability finding be vacated;

          2. No finding be made as to whether Plaintiff Kimberly R. Murphy was
             under a “disability” within the meaning of the Social Security Act;

          3. This matter be REMANDED to the Social Security Administration under
             sentence four of 42 U.S.C. § 405(g) for further consideration consistent
             with this Decision and Entry; and

         4. The case be terminated on the Court’s docket.

August 31, 2021                                    s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge



                                              12
